***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                                                 Electronically Filed
                                                                 Supreme Court
                                                                 SCAP-15-0000106
                                                                 11 MAY-2016
                                                                 08:33 AM


           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


   NARCIS D. SALERA; GLENN E. COMPANION; UNITED PUBLIC WORKERS,
 AFSCME, LOCAL 646, AFL-CIO; JOHN DOES 1-10; AND JANE DOES 1-10,
        Respondents/Plaintiffs-Appellees/Cross-Appellants,

                                    vs.

       KIRK W. CALDWELL, Mayor, City and County of Honolulu;
    CAROLEE C. KUBO, Director, Department of Human Resources,
   City and County of Honolulu; LORI M. K. KAHIKINA, Director,
     Department of Environmental Services, City and County of
             Honolulu; and CITY AND COUNTY OF HONOLULU,
         Petitioners/Defendants-Appellants/Cross-Appellees,

                                    and

    JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10; DOE
  PARTNERSHIPS 1-10; ROE NON-PROFIT ORGANIZATIONS 1-10; AND ROE
              GOVERNMENTAL ENTITIES 1-10 (2014-013),
                            Defendants.


                            SCAP-15-0000106

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-15-0000106; CIV. NO. 14-1-2655-12)

                              MAY 11, 2016

    RECKTENWALD, C.J., NAKAYAMA, POLLACK, AND WILSON JJ., AND
    CIRCUIT JUDGE GARIBALDI, IN PLACE OF McKENNA, J., RECUSED

                OPINION OF THE COURT BY POLLACK, J.

          This case concerns the decision of the Department of

Environmental Services of the City and County of Honolulu to
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



discontinue frontloader collection services to 181 multi-unit

residential buildings and non-profit organizations.            We address

whether the elimination of these government services is

prohibited by constitutional merit principles under Article XVI,

Section 1 of the Hawaiʻi Constitution and civil service statutes.

                           I.       BACKGROUND

            Frontloader collection services1 are part of the City

and County of Honolulu’s (City and County) solid waste

collection and disposal system, regulated pursuant to Hawaiʻi

Revised Statutes (HRS) § 340A (2010) and Chapter 9 of the

Revised Ordinances of the City and County of Honolulu (ROH).

The Department of Environmental Services (the Department) is the

county agency responsible for administering the collection and

disposal of refuse.      HRS § 340A-3; ROH § 9-1.3(a) (1990).

            In 1998, United Public Workers, AFSCME, Local 646,

AFL-CIO (collectively, UPW)2 and the City and County entered into

a Memorandum of Agreement in which the City and County agreed,

inter alia, to the following: (1) restore collection services on


      1
            “Frontloader collection service” is defined as “refuse collection
service using an owner-provided, three-cubic yard container which requires no
manual moving, no manual lifting by city personnel and is lifted over the
front of the collection vehicle.” ROH § 9-1.2 (1990).
       2
            UPW exclusively represents 8,364 blue collar non-supervisory
employees in bargaining unit 1, including thirteen refuse collection crew
leaders and refuse collectors on the City and County’s front-end loader work
crews.



                                      2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



Oʻahu that had previously been privatized; and (2) expand

frontloader collection services to businesses, condominiums, and

churches.    This agreement was enforced through proceedings

before the Hawaiʻi Labor Relations Board.            Several appeals ensued

in which the Circuit Court of the First Circuit (circuit court)

ordered the City and County to cease and desist from repudiating

the agreement with UPW and honor in good faith the agreement’s

terms.    After unsuccessfully appealing the circuit court’s order

to this court, the City and County restored frontloader refuse

collection services to multi-family properties and non-profit

organizations that had previously been privatized.              For

approximately the last ten years, six front-end loader work

crews, consisting of refuse collection crew leaders and refuse

collectors from the Honolulu, Pearl City, and Kapaʻa baseyards,

have utilized seven front-end loader trucks to service 1,615

dumpsters twice a week for 181 multi-family residences and non-

profit properties as well as for 51 City agencies.3

            In July 2014, following the City Council’s decision to

no longer provide funds for the procurement of front-end loader

collection vehicles, the Department’s Director Lori Kahikina


      3
            Respondent Narcis Salera   is a refuse collection crew leader who
has been employed as a civil servant   since November 29, 2006 to provide
refuse collection services on Oʻahu.    Respondent Glenn Companion is a refuse
collector who has been employed as a   civil servant since July 1, 2007 to
provide similar services.


                                        3
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



decided to discontinue frontloader collection services to the

181 multi-unit residential properties and non-profit

organizations, effective January 31, 2015.         The Department sent

notices to the affected properties, which included a list of

contact information for fourteen private haulers who potentially

might be able to provide refuse collection services.           The 181

entities were urged to “make arrangements with a private refuse

hauling company for [replacement] service[s]” and were asked to

inform the City and County if they intended to “shift to private

hauling services sooner than January 31, 2015.”

            The Department also advised UPW by letter regarding

the discontinuance of the frontloader collection services to the

181 properties.    The Department cited to the “unfair

distribution of city service[s] and resources” and “diminishing

resources,” including “insufficient equipment to continue the

service[s] and no prospects of being able to acquire additional

equipment,” as reasons for discontinuing frontloader collection

services.   Additionally, the Department reassured UPW that

“[a]ll employees will retain their current positions and yard

assignments, and will continue to perform work in accordance

with their position descriptions.        Front loader service will

continue to be provided to approximately 50 City agency

facilities.”



                                     4
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



          In a responsive letter, UPW objected to the decision

to end frontloader collection services, stating that the

Department’s “unilateral decision” violates “the duty to

negotiate and to obtain mutual consent” pursuant to various

agreements.    UPW maintained that the City and County had not

negotiated any modifications to the mutual agreement to restore

and expand refuse collection services.         Accordingly, UPW

requested negotiations and asked the City and County to cease

and desist from discontinuing frontloader refuse collection

services and to suspend notification of the cancellation of

these services pending negotiations.        UPW also sought responses

to an information request included in its letter.

          In its reply to UPW’s information request, the

Department recognized that there were some monetary savings to

ending this government service but cited “general equity and

non-monetary concerns” as the primary reasons for its decision

to discontinue frontloader refuse collection services.            In a

subsequent letter to UPW, the City and County indicated, inter

alia, that “any impact will be nominal, as all employees will

continue their employment and will continue to be based at their

existing baseyard.    Impacted employees’ rate of pay and benefits

will remain the same, and their scope of work remain as manual

collection.”    The City and County declined to rescind any



                                     5
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



notices of the discontinuation of refuse collection services to

the affected properties.

             Of the 181 properties, 116 entered into contracts with

private licensed collectors.      One of the licensed collectors had

at least 41 locations with pending contracts while another had

at least 63 pending contracts.

                             A.    Complaint

             On December 31, 2014, Narcis Salera, Glenn Companion,

and UPW (collectively, the Union) sued the City and County of

Honolulu, Mayor Kirk W. Caldwell, Human Resources Director

Carolee C. Kubo, and Director Kahikina (collectively, the City)

in circuit court.    The Complaint stated four claims: (1) a

violation of constitutional merit principles under Article XVI,

Section 1 of the Hawaiʻi Constitution (count 1); (2) a violation

of civil service laws pursuant to HRS § 46-33 (count 2); (3) a

violation of the right to collective bargaining under Article

XIII, Section 2 of the Hawaiʻi Constitution (count 3); and (4) a

violation of public policy and ultra vires contrary to the

judgment entered in Civil Nos. 03-1-0546-03 and 03-1-0552-03

(count 4).    The Union provided the 181 affected entities with a

copy of the Complaint.

                            B. Injunction Order

             On January 13, 2015, the Union filed a motion for a

temporary restraining order and a preliminary injunction

                                     6
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



(Injunction Motion) seeking to enjoin the City from unilaterally

implementing the privatization of the frontloader collection and

disposal services at issue.      The City opposed the motion,

contending that its decision to discontinue frontloader

collection services did not constitute impermissible

privatization but was instead a non-justiciable political

question.   A notice of the Injunction Motion and hearing was

sent to the 181 properties and non-profit organizations.            The

circuit court granted the Union’s Injunction Motion by written

order entered on January 30, 2015 (Injunction Order), concluding

that the Union demonstrated a strong probability of success on

the merits of the alleged violations of merit principles (counts

1 and 2).

            The circuit court found that for approximately the

last ten years, the City and County has provided refuse

collection services through the use of six front-end loader work

crews, consisting of refuse collection crew leaders and refuse

collectors, to service 1,615 dumpsters twice a week for the 181

properties and numerous City agencies.         The court determined

that the refuse collection services for the 181 properties have

historically and customarily been performed by civil servants

employed by the City and County pursuant to HRS § 46-33 and the

merit principles under Article XVI, Section 1 of the Hawaiʻi

Constitution.   Further, the court found that the City had not

                                     7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



sought or obtained the required certifications or approvals

required to exempt the refuse collection services from the civil

service system and that there were no statutory exemptions that

apply to the positions or personal services in question.

          The circuit court stated that the decision to

discontinue these services was made, inter alia, by Director

Kahikina and that “general equity and non-monetary concerns”

were the primary reasons for the decision.         The court determined

that the City Council did not adopt an ordinance or resolution

to require the City and County to discontinue the public refuse

collection services to the 181 properties and that the civil

servants on front-end loader crews are available to provide

these services on or after January 31, 2015.          The court found

that the City and County notified the 181 properties of its

intent to discontinue the frontloader collection services

effective January 31, 2015 and urged the owners to “make

arrangements with a private refuse hauling company for

(replacement) services.”

          The circuit court also determined that the nature of

the services provided by the refuse collection crew leaders and

refuse collectors are “virtually identical” to the services

provided by private hauling companies’ truck drivers and

collectors.   The court further determined that unless it granted

the injunction, then the City and County’s decision would

                                     8
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



“eliminate three (3) of the six (6) front end loader work crews,

reassign refuse collection crew leaders and refuse collectors to

new routes, and reduce the City’s frontloader collection

services by approximately 89 percent on January 31, 2015.”

Although frontloader collection services would continue for 51

City agencies, the court found that the City and County’s

decision to terminate these services to the 181 properties will

“directly impact at least 13 civil servants and result in

irreparable injury” to the Union.        The court stated that there

was no evidence presented indicating that granting the

injunction would cause irreparable injury to the City.

          The circuit court then examined the merit principles

under Article XVI, Section 1 of the Hawaiʻi Constitution and the

civil service laws at HRS §§ 76-77 and 46-33.          To determine

whether privatization was involved, the court applied the nature

of services test set forth in Konno v. County of Hawaiʻi, 85

Hawaiʻi 61, 937 P.2d 397 (1997), which the court summarized as

follows: “services that have been customarily and historically

provided by civil servants cannot be privatized absent a showing

that civil servants cannot provide those services or that the

services are subject to a specific statutory exemption.”            The

circuit court concluded that the City and County’s

“cancellation” of frontloader collection services was “in effect

a shift from government provision of functions and services to
                                     9
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



provision by the private sector” and thus constituted

impermissible privatization.      The court further noted that it

was undisputed that the services provided by the civil service

employees would have been replaced by private businesses and

observed that the City and County contemplated this when it

decided to terminate the refuse collection services to the 181

properties.

          Additionally, the court reasoned that the personal

services provided by the refuse collection crew leaders and

refuse collectors are within the civil service unless one of the

exemptions of HRS §§ 46-33 and 76-77 applies.          Because the City

did not assert the applicability of an exemption and because no

exemptions apply, the court concluded that the front-end loader

work crew positions are within the civil service and thus

governed by Article XVI, Section 1 of the Hawaiʻi Constitution.

Accordingly, the court ruled that, based on the evidence

presented, the Union demonstrated a strong probability of

success on counts 1 and 2.

          The circuit court rejected the City’s contention that

this case involves a non-justiciable political question.            The

court reasoned that “as the privatization of the front end

loading services is a prohibitive practice which does not allow

for negotiations, only legislative action may alter the civil



                                    10
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



service statutes through statutory enactment.”             The court

concluded that no such legislative statute had been enacted.

            Finding that the Union established the required

elements for a temporary restraining order and preliminary

injunction, the circuit court granted the Union’s Injunction

Motion and enjoined the privatization of frontloader refuse

collection and disposal services to the 1,615 dumpsters at the

181 properties.

                  C. Motion for Partial Summary Judgment

            The Union then filed a motion for partial summary

judgment on counts 1 and 2 and sought to make its temporary

injunction permanent.        In opposition, the City argued that its

decision to end frontloader collection services did not involve

Konno privatization, did not violate any civil service laws, and

concerned a non-justiciable political question.4

            The circuit court granted the Union’s motion for

partial summary judgment by written order entered on February

26, 2015 (Partial Summary Judgment Order), ruling that the Union

was entitled to final partial judgment as to counts 1 and 2.5


      4
            The City did   not expressly raise any arguments related to the
joinder of necessary and   indispensable parties under Hawaiʻi Rules of Civil
Procedure (HRCP) Rule 19   in its Memorandum in Opposition to the Injunction
Motion and Memorandum in   Opposition to the Union’s motion for partial summary
judgment.
      5
            At the hearing on the motion for partial summary judgment, the
circuit court stated that it was granting the motion as to counts 1 and 2

                                                                (continued. . .)
                                       11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



The court also permanently enjoined the City from discontinuing

public refuse collection and disposal services to the 181

properties.

            The circuit court entered an order certifying the

Partial Summary Judgment Order for appeal (Certification Order),

which also stayed the proceedings as to counts 3 and 4.             The

court determined that, pursuant to HRS § 641-1(b), the appellate

court’s affirmance of the circuit court’s ruling on counts 1 and

2 and the rejection of the political question argument would

moot the remaining claims, thereby leading to a “speedier

termination of litigation.”       Additionally, based on the

reasoning that the interlocutory appeal could moot counts 3 and

4, the court stayed the proceedings as to counts 3 and 4,

pursuant to HRCP Rule 62(d) and (e), and also the proceedings

related to costs and fees under HRCP Rule 54(d).            Over the

City’s objection, the circuit court certified the Union’s

request to appeal the Certification Order.

            The City filed an appeal from the Partial Summary

Judgment Order, and the Union filed a cross-appeal from the




(. . .continued)

based on the court's “reasons on the issues previously given for the TRO as
well as the preliminary injunction.”



                                     12
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



Certification Order.6      On August 4, 2015, the case was

transferred to this court.

                    II.       STANDARDS OF REVIEW

                               A. Summary Judgment

           Appellate courts review an award of summary judgment

de novo under the same standard applied by the circuit court.

Thomas v. Kidani, 126 Hawaiʻi 125, 127-28, 267 P.3d 1230, 1232-33

(2011).   This court articulated that standard as follows:

           Summary judgment is appropriate if the pleadings,
           depositions, answers to interrogatories, and admissions on
           file, together with the affidavits, if any, show that there
           is no genuine issue as to any material fact and that the
           moving party is entitled to judgment as a matter of law.

Id. at 128, 267 P.3d at 1233 (quoting Fujimoto v. Au, 95 Hawaiʻi

116, 136, 19 P.3d 699, 719 (2001)).         This court must review the

evidence and inferences in the light most favorable to the non-

moving party.    Id. at 128, 267 P.3d at 1233.

          B. Constitutional Law: Political Question Doctrine

           The appellate court reviews questions of

constitutional law de novo under the right/wrong standard.

Onaka v. Onaka, 112 Hawaiʻi 374, 378, 146 P.3d 89, 93 (2006).




     6
            On June 29, 2015, the State of Hawaiʻi filed an amicus curiae
brief, supporting the City’s position that Konno does not extend to
situations where the government decides to eliminate services. On October
16, 2015, the County of Kauaʻi joined the State’s amicus curiae brief.



                                     13
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



                         III.       DISCUSSION

             On appeal, the City asserts that the circuit court

erred: (1) in concluding that the termination of frontloader

collection services to the 181 properties constituted

impermissible privatization; (2) in adjudicating political

questions related to legislative budget decision-making and the

executive branch’s decision to eliminate government services;

and (3) in enjoining and entering judgment against the City when

all interested and necessary parties, such as the 181 property

owners and private haulers who had already entered into

contracts, were not joined in the lawsuit where joinder was

feasible.7


      7
            The Union filed a cross-appeal, raising procedural issues related
to the Certification Order. The Union first contends that the appellate
court lacks jurisdiction because the circuit court erred in certifying the
appeal under HRS § 641-1(b), not HRCP Rule 54(b). However, the appeal was
not from a final judgment, and therefore HRS § 641-1(b) applied to the
interlocutory appeal of the Certification Order. Alternatively, the Union
maintains that the circuit court abused its discretion in determining that an
interlocutory appeal was advisable for the “speedy termination of litigation”
under HRS § 641-1(b). The circuit court concluded that if the appellate
court affirms its grant of partial summary judgment, then counts 3 and 4 will
be substantially, if not entirely, resolved. The circuit court’s
determination was therefore not an abuse of discretion.

            The Union also asserts that the circuit court lacked any legal
basis for granting a stay of further proceedings as to counts 3 and 4.
Although the circuit court incorrectly cited HRCP Rule 62 in the
Certification Order, a court has inherent authority to stay proceedings
pending an interlocutory appeal. See HRS § 603-21.9 (1972); City & County of
Honolulu v. Ing, 100 Hawaiʻi 182, 193 n.16, 58 P.3d 1229, 1240 n.16 (2002)
(describing the court’s discretion and inherent power to stay proceedings).
Thus, the circuit court did not abuse its discretion in staying counts 3 and
4 because, as indicated by the court, the stay in this case may avoid
unnecessary litigation. Consequently, the February 26, 2015 Certification
Order is affirmed.



                                     14
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



            Accordingly, the dispositive issue on appeal is

whether the City and County’s decision to terminate frontloader

refuse services to the 181 properties violated State

constitutional merit principles and civil service laws.8

          A. Privatization Principles and Their Application to This
                                      Case

            It is well-recognized that the term “privatization”

encompasses a wide variety of activities.          Konno v. County of

Hawaiʻi, 85 Hawaiʻi 61, 68, 937 P.2d 397, 404 (1997).

“Privatization [generally] refers to the shift from government

provision of functions and services to provision by the private

sector.”    Id. (quoting George L. Priest, Introduction: The Aims

of Privatization, 6 Yale L. & Pol’y Rev. 1, 1 (1988)).             There


      8
            The City also contends that the circuit court erred in failing to
rule on the issue of joinder of “necessary and indispensable” parties under
HRCP Rule 19(a). Because the City failed to timely raise the issue of
joinder, the City waived its HRCP Rule 19(a) defense. See Marvin v.
Pflueger, 127 Hawaiʻi 490, 502, 280 P.3d 88, 100 (2012) (indicating that the
failure to raise the lack of joinder of necessary parties under HRCP Rule
19(a) may be waived).

            Even if the City had properly raised the issue of joinder, the
requirements of HRCP Rule 19(a) would not be satisfied. First, the private
haulers and 181 property owners and residents are not bound by the circuit
court’s decision in this case such that complete relief for the Union or the
City is not dependent on whether these non-parties participated in the
lawsuit. Second, none of the non-parties have claimed an interest relating
to the litigation, and any potential valid claim by the private haulers
against the City has not been compromised. Third, the disposition of this
case does not subject the City or the Union to “a substantial risk of
incurring double, multiple, or otherwise inconsistent obligations by reason
of” any claimed interest. See HRCP Rule 19(a). Consequently, even assuming
the City had properly raised the issue of joinder pursuant to HRCP Rule
19(a), the circuit court would not have been required to order joinder of the
private haulers and 181 entities.



                                     15
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



are many forms of privatization, including contracting out and

government service shedding.         Donald G. Featherstun et al.,

State and Local Privatization: An Evolving Process, 30 Pub.

Cont. L.J. 643, 646-48 (2001).

             Contracting out is defined as “the transfer by

governmental entities of responsibility for the performance of

desired functions, mostly of a personal service (i.e.

administrative) nature, to private institutions” or “the

replacement of members of [a] bargaining unit by the employees

of an independent contractor performing the same work under

similar conditions of employment.”           Konno, 85 Hawaiʻi at 68, 937
P.2d at 404 (quoting Timothy P. Dowling, Note, Civil Service

Restrictions on Contracting Out by State Agencies, 55 Wash. L.

Rev. 419, 419 n.3 (1980)).         Government service shedding occurs

when the government “simply decides to stop providing a certain

service or function, leaving it to the private sector to fill

the need if a demand exists.”9         Featherstun et al., supra, at

647.




       9
            For example, if a city decides to no longer provide bus
transportation to residents, “residents and potential entrepreneurs would
then be left to their own devices regarding the ability to travel in the
city.” Shirley L. Mays, Privatization of Municipal Services: A Contagion in
the Body Politic, 34 Duq. L. Rev. 41, 44-45 (1995). Thus, government
withdrawal from an activity or from responsibility for providing services in
this manner constitutes privatization. Id.



                                       16
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



             In Konno, this court recognized that privatization

“involves two important, but potentially conflicting, policy

concerns.”    Konno, 85 Hawaiʻi at 74, 937 P.2d at 410.

Privatization has the potential to increase the efficiency of

public services, but it can also undermine the policies behind

the civil service system, such as the “elimination of the spoils

system and the encouragement of openness, merit, and

independence.”    Id.   States have employed different approaches

to address the tension between privatization and the civil

service system.    Id. at 69-70, 937 P.2d at 405-06.         This court

adopted the nature of services test, id. at 72, 937 P.2d at 408,

which states that “services that have been ‘customarily and

historically provided by civil servants’ cannot be privatized,

absent a showing that civil servants cannot provide those

services.”    Id. at 69, 937 P.2d at 405 (quoting Wash. Fed’n of

State Emps. v. Spokane Cmty. College, 585 P.2d 474, 477 (1978)).

Under this approach, civil service law protections extend to

services that have been customarily and historically provided by

civil servants, unless the services are subject to a statutory

exemption.    Id. at 72, 937 P.2d at 408.

             In concluding that the privatization effort at issue

in Konno violated constitutional merit principles and civil

service laws, this court emphasized that the Hawaiʻi Constitution

and State statutes “strongly support the policies underlying the

                                    17
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



civil service.”    Id. at 75, 937 P.2d at 411.        The court observed

that the significant public policies underlying the civil

service system necessitate careful consideration and regulation

of any privatization effort.      Id. at 74, 937 P.2d at 410.

Indeed, the court noted that it is the legislature’s role to

make policy decisions in favor of privatization and that it

would be inappropriate for the courts to usurp that role.            Id.

at 74-75, 937 P.2d at 410-11.       That is, only a statute, not a

government official’s unilateral decision, may expressly

authorize the privatization of a public service.           See id.

          On appeal, the City contends that the circuit court

erred in concluding that the City and County’s decision to end

frontloader collection services to 181 multi-family residential

and non-profit properties constituted impermissible

privatization under Konno.      The City argues that Konno is

factually and legally inapplicable because the termination of

frontloader collection services does not result in any shifting

of services from civil servants to private businesses.            In its

amicus curiae brief, the State maintains that privatization

should only include situations where the government stops using

its employees and uses private employees, pursuant to government

contracts, to perform the same service.

          However, the broad definition of privatization as the

“shift from government provision of functions and services to

                                    18
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



provision by the private sector,” id. at 68, 937 P.2d at 404

(quoting Priest, supra, at 1), encompasses the type of

privatization that is at issue in this case: government shedding

of service, or the situation when government decides to stop

providing certain services and leaves it to private entities to

fill the need.    Featherstun et al., supra, at 647.         While the

Department did not terminate all refuse collection services to

Oʻahu residents, private haulers are filling the demand for the

services that the City and County had previously provided to the

181 properties.    Consequently, the circumstances of this case

constitute a form of contracting out set forth in Konno--“the

replacement of members of [a] bargaining unit by the employees

of an independent contractor performing the same work under

similar conditions of employment.”        Konno, 85 Hawaiʻi at 68, 937
P.2d at 404 (quoting Dowling, supra, at 419 n.3).           Thus,

contrary to the City’s and the State’s argument, privatization

under Konno is not limited to situations where the government

stops using government employees and transfers to the private

sector the same services through government contracts.

Therefore, this case involves privatization.

   B. Under Konno’s Nature of Services Approach, the Frontloader
      Collection Crew Leader and Collector Positions Are Within
                          the Civil Service.

          Article XVI, Section 1 of the Hawaiʻi Constitution

concerns constitutionally mandated merit principles and provides

                                    19
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



in relevant part: “The employment of persons in the civil

service, as defined by law, of or under the State, shall be

governed by the merit principle.”        As stated in Konno, this

constitutional provision “does not establish an independently

enforceable right to the protection of merit principles.”

Konno, 85 Hawaiʻi at 70, 937 P.2d at 406.         Rather, it requires an

examination of statutory and case law to determine which

particular positions fall within the civil service system.             Id.

          HRS § 76-77 (Supp. 2008), the most relevant statute in

defining the scope of the civil service, states in part:

          Civil Service and exemptions. The civil service to which
          this part applies comprises all positions in the public
          service of each county, now existing or hereafter
          established, and embraces all personal services performed
          for each county, except the following:

          . . . .

          (10) Positions specifically exempted from this part by any
          other state statutes . . . .

HRS § 76-77 (emphases added); see also Konno, 85 Hawaiʻi at 71,
937 P.2d at 407.

          The statutory application of the civil service,

encompassing “all positions” and “all personal services,” is

sufficiently broad to require constraints on a government

official’s ability to privatize services that might circumvent

the protections of the civil service.        See Konno, 85 Hawaiʻi at

71, 937 P.2d at 407.     While the definition of civil service does

not encompass all positions that provide a service to the

                                    20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



public, such as the employees of businesses providing electrical

or telephone services, the term is also not limited to only

employees paid regular government salaries because that would

allow public officials to circumvent civil service coverage

“simply by reducing the size of their official payroll.”            Id. at

71-72, 937 P.2d at 407-08.

             In interpreting this term, the Konno court applied the

nature of services test, which was considered to be the most

consistent with the statutory language in HRS § 76-77.            Id. at

72, 937 P.2d at 408.     The nature of services test provides that

“services that have been ‘customarily and historically provided

by civil servants’ cannot be privatized, absent a showing that

civil servants cannot provide those services.”          Id. at 69, 937

P.2d at 405 (quoting Wash. Fed’n of State Emps., 585 P.2d at

477).   Applying this test, this court held that “the civil

service, as defined by HRS § 76-77, encompasses those services

that have been customarily and historically provided by civil

servants.”    Id. at 72, 937 P.2d at 408.       The Konno court

observed that the nature of services test has several

advantages, including (1) using broad language consistent with

the statutory language in HRS § 76-77; (2) limiting coverage

based on the types of services historically and customarily

provided by civil servants such that the test cannot be applied

so broadly as to lead to absurdity; and (3) focusing on the

                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



types of services and actual work performed, not the “particular

programs or governmental functions involved or the intent or

motive underlying the decision.”         Id.

            The nature of services test does not require a

contractual relationship between government and private entities

or individuals.    See id.    Indeed, the Konno court rejected the

argument that HRS § 76-77 requires a contract, concluding that

“nothing in the statute requires a formal employment contract.”

Id. at 75, 937 P.2d at 411.      Specifically, this court noted that

“if HRS § 76-77 required a formal employment contract with the

individual worker, the government could easily circumvent the

statute by obtaining services through an intermediary

corporation,” which could “potentially take all public services

outside the civil service system” and “render HRS § 76-77 a

nullity.”   Id.   The court emphasized that the nature of services

test focuses on the nature of the positions and services

provided by civil servants, not on whether a formal contract

existed between the government and individual employees.            Id.

            In this case, the frontloader refuse crew leaders and

frontloader refuse collectors provide essentially the same job

function as those performed by truck drivers and collectors of

private licensed haulers.      The actual work performed and the

manner in which it is performed is basically the same.            It is

undisputed that the frontloader refuse crew leaders and

                                    22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



frontloader refuse collectors hold civil service positions and

that they have been providing these services for approximately

the last ten years.

           Additionally, the private licensed haulers’ refuse

collection services are replacing the exact same services

provided by the City’s front-end loader work crews.            City and

County officials in fact contemplated that employees of private

businesses would replace frontloader refuse crew leaders and

collectors when they sent notices to the 181 properties

regarding the elimination of frontloader collection services.

We therefore conclude that, under the Konno test, the

frontloader collection crew leader and frontloader refuse

collector positions are within the civil service because these

positions have been customarily and historically performed by

civil servants for at least the last ten years.

           The City contends that this case is distinguishable

from Konno because the City and County has not entered into any

contract with a private hauler, which would have displaced City

and County employees.10      As discussed, this argument was



     10
            The City also contends that the termination of frontloader
collection services does not result in privatization because “frontloader
collection worker” is not a civil service status classification. However, as
discussed supra, the services performed for these positions are essentially
the same. Thus, the exact title of the position is a distinction without a
difference because the nature of services test “focuses on the types of
services performed rather than the particular programs or governmental

                                                              (continued. . .)
                                     23
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



specifically rejected by the Konno court.          Id. at 75, 937 P.2d

at 411.    The court explained that requiring a formal contract or

payment could take all public services outside of the merit

system whenever a public official or government agency

unilaterally decides to eliminate a service without a statute

expressly authorizing such an action.         See id.     In this case,

while there is no formal employment contract between the City

and County and any private hauler, there are pending contracts

between a majority of the 181 entities and private haulers.

Thus, the City and County has essentially provided the refuse

collection services through an “intermediary corporation,”

enabling the circumvention of HRS § 76-77.          Id.

            The City also argues that Konno’s nature of services

test does not apply because the City and County’s decision to

terminate frontloader collection services does not impact the

pay, benefits, or terms and conditions of employment of front-

end loader work crews.      However, the City did not challenge the

circuit court’s finding as to the nature and extent of the

impact upon the affected civil service employees.11


(. . .continued)

functions involved or the intent or motive underlying the decision.”   Konno,
85 Hawaiʻi at 72, 937 P.2d at 408.
      11
            As stated, the circuit court found that termination of the
frontloader services would have directly impacted at least thirteen civil
servants, eliminated three of the six front-end loader work crews, reassigned

                                                              (continued. . .)
                                     24
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



Additionally, the Konno court did not consider whether the

County of Hawaii’s privatization effort resulted in loss of pay,

jobs, or benefits to the landfill workers at issue.              See id. at

65, 72-74, 937 P.2d at 401, 408-10         (stating that the “actual

work performed by the workers at the new landfill is virtually

identical to the work performed at the old landfill”).               Konno

thus indicates that the actual impact of the City and County’s

decision on civil servants is not a requirement under the nature

of services test.     See id.    Instead, “the protection of civil

service laws extends to those services that have been

customarily and historically provided by civil servants.”               Id.

at 72, 937 P.2d at 408.

            In the alternative, the City argues that because both

the City front-end loader work crews and private haulers have

provided frontloader refuse collection services in the past,

there cannot be any finding that these services have been

historically and customarily provided only by public employees.

The City contends that HRS § 340A-3(a)12 and ROH §§ 9-3.1 and 9-


(. . .continued)

refuse collection crew leaders and refuse collectors to new routes, and
reduced the City’s front-end loader services by approximately 89 percent on
January 31, 2015.
      12
            HRS § 340A-3(a) (2010) provides in relevant part:

            The county agency responsible for the collection and
            disposal of solid waste may require that all solid waste

                                                                (continued. . .)
                                     25
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



3.4 (1990)13 expressly recognize that private licensed collectors

and their employees have also provided refuse collection

services.     However, contrary to the City’s contention, Konno’s

nature of services test does not require that the services in

question be exclusively performed historically and customarily

by civil servants.      See Konno, 85 Hawaiʻi at 69, 937 P.2d at

405.14     Further, the nature of services test considers the

specific public services at issue, not broadly all similar

services that may be provided by both the private and public

sectors.     See id. at 71-72, 937 P.2d at 407-08.         Therefore, the

City’s contention is contrary to the Konno court’s

interpretation of HRS § 76-77 as applying broadly to “all


(. . .continued)

             transported by the county agency, collectors, businesses or
             individuals be disposed of at facilities or in areas
             designated by the county agency if it is found to be in the
             best public interest; provided that agricultural solid
             waste and source separated waste transported for recycling
             purposes shall not be subject to the provisions of this
             section; and provided further that if regional transfer
             stations are designated, transportation to the stations
             shall be considered so as to minimize the operating costs
             of the collector.

HRS § 340A-3(a) (emphasis added).
      13
            ROH § 9-3.1 (1990), entitled “Business,” and ROH § 9-3.4 (1990),
entitled “Multi unit residential buildings,” relate generally to the refuse
collection and disposal system for these types of entities.
      14
            If the nature of services test considered all similar services
performed by both the public and private sectors, then, arguably, if civil
servants provided 99% of a particular service and the private sector provided
1% of similar services, the civil servant positions would not qualify for
protection under the constitutional merit principles and civil service laws.



                                      26
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



positions” and “all personal services.”         See id. at 71, 937 P.2d

at 407.

             Further, in order to exempt a service, and thereby a

civil service position, from the merit system, the State

legislature must enact a statute expressly authorizing the

privatization of that service.       See id. at 74-75, 937 P.2d at

410-11.     Statutes and ordinances that set standards for

regulating refuse collection and disposal services, such as

HRS § 340A-3(a) and ROH §§ 9-3.1 and 9-3.4, do not amount to an

exemption of refuse crew leader and refuse collector positions

from the civil service system.       Consequently, the front-end

loader crew leader and collector positions are within the civil

service unless one of the exemptions enumerated in HRS § 76-77

applies.

   C. The Positions Are Not Exempt from the Civil Service System.

             If a position falls into one of the exemptions

enumerated in HRS § 76-77, then that position is not part of the

civil service system.     Only one of the exceptions in HRS § 76-77

could possibly apply to the facts of this case.          HRS § 76-77(10)

provides that positions are not within the civil service if

other State statutes specifically exempt the positions from the

civil service.     As noted, the City maintains that HRS § 340A-

3(a) and ROH §§ 9-3.1 and 9-3.4 are the relevant provisions at

issue.     However, HRS § 340A-(3) and ROH §§ 9-3.1 and 9-3.4 do

                                    27
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



not address whether the frontloader collection positions are

exempt from the civil service.       The Union, on the other hand,

argues that the relevant exemption statute is HRS § 46-33

(1993), which provides in relevant part:

           Exemption of certain county positions. In any county with
           a population of 500,000 or more, the civil service to which
           this section refers is comprised of all positions in the
           public service of such county, now existing or hereafter
           established, and embraces all personal services performed
           for such county, except the following:

           . . . .

           (7) Personal services obtained by contract where the
           director of civil service has certified that the service is
           special or unique, is essential to the public interest and
           that, because of circumstances surrounding its fulfillment,
           personnel to perform such service cannot be obtained
           through normal civil service recruitment procedures. Any
           such contract may be for any period not exceeding one year.

HRS § 46-33 (emphases added).

           Although the City and County has a population of

500,000 or more, none of the enumerated exemptions provide that

the front-end loader crew positions are not within the civil

service.   See HRS § 46-33.     Further, it is undisputed that the

City did not seek or obtain the required certification required

under HRS § 46-33(7) to exempt refuse collection service

positions from the merit system.         Because HRS § 46-33 does not

include a specific exemption, HRS § 76-77(10) is inapplicable,

and frontloader refuse crew leader and collector positions are

within the civil service.




                                    28
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



                Additionally, the civil servants in question can

provide frontloader refuse collection services.15           Thus, the City

and County’s decision to terminate, and thereby privatize,

frontloader refuse collection services “deprived civil servants

of the protections guaranteed in article XVI, section 1 and HRS

chs. 76 and 77.”        Konno, 85 Hawaiʻi at 74, 937 P.2d at 410.

     D. Only a Statute May Authorize the Privatization of Public
                                Services.

                The City contends that Konno should not be applied

broadly to situations in which the government decides to

terminate certain public services, and, similarly the State

contends that the City and County should have the authority to

discontinue certain services for whatever reasons it may have.16

While these arguments raise important policy concerns underlying

the civil service system and privatization, the Konno court

addressed this policy tension by adopting the nature of services

test.        Konno, 85 Hawaiʻi at 69-72, 937 P.2d at 405-08.


      15
            The City does not expressly challenge on appeal the circuit
court’s factual findings as to the following: (1) the decision to discontinue
these services was made, inter alia, by Director Kahikina for “general equity
and non-monetary concerns,” and (2) the civil servants on front-end loader
crews are available to provide these services to the 181 properties on or
after January 31, 2015.

        16
            The State, joined by the County of Kauaʻi, maintains that it would
be a “radical and unjustified expansion of the civil service laws to construe
them as forcing government to continue providing services it no longer wishes
to provide at all.” Correlatively, the State asserts that if the government
terminates a public service, then that service is no longer part of the civil
service system and cannot be privatized.



                                      29
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



           It is the State legislature’s role, not that of this

court or the City and County, to authorize the privatization of

public services.    See id. at 74-75, 937 P.2d at 410-11.          That

is, if the State legislature determines that the government no

longer wishes to provide certain services or functions, then the

legislature may mandate that the City and County shift the

provision of the services from the government to the private

sector.   The Konno court indicated that the State legislature is

in the best position to navigate the policy concerns underlying

privatization.    See id. at 75, 937 P.2d at 411 (“Whether or not,

as a policy matter, private entities should be allowed to

provide public services entails a judgment ordinarily consigned

to the legislature.”).     If the State legislature expressly

authorizes the termination of a public service, then that

service may be duly privatized, and the job positions providing

that service can be removed from the civil service system and no

longer guaranteed the protections of HRS Chapter 76.           See id.

           For example, following the Konno decision, the State

legislature provided a statutory exemption, through Act 90, that

specifically authorized privatization.         See 1998 Haw. Sess. L.

Act 230 §§ 14, 17 at 789-800; 2001 Haw. Second Sess. L. Act 90

at §§ 2 and 14 at 158-59, 168.       However, Act 90, expressly

provided that Part II, entitled “Privatization,” “shall be

repealed on June 30, 2007.”      2001 Haw. Second Sess. L. Act 90 at

                                    30
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



§ 14 at 168.    The Act thereafter was repealed by operation of

law, and there is no other similar statute that generally

authorizes the government to engage in the privatization of

services.17    2001 Haw. Second Sess. L. Act 90 at § 14 at 168.

            Here, the State legislature did not enact a statute to

expressly authorize or require the privatization of frontloader

collection services to the 181 properties.          Therefore, the City

and County had no authority to privatize these public services.

See Konno, 85 Hawaiʻi at 75, 937 P.2d at 411 (finding that “there

is no statute that expressly addresses privatization of public

landfills”).    Because City and County officials cannot

themselves authorize the discontinuance of a public service and

thus the privatization of that service, the Department and its

officials lacked authority to discontinue the frontloader

collection services.

      E. This Case Does Not Involve a Non-Justiciable Political
                                Question.

            The City also contends that the circuit court erred in

adjudicating a political question involving the legislative

branch’s budget decision-making and the executive branch’s

decision that resulted in the elimination of certain


      17
            A more recent example of a legislative enactment authorizing a
specific privatization effort is HRS § 323F-52 (Supp. 2015), which expressly
authorizes the privatization of one or more Maui medical facilities of the
Maui regional system.


                                     31
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



governmental services.     This court has adopted the United States

Supreme Court’s view of the political question doctrine,

recognizing that “the use of ‘judicial power to resolve public

disputes in a system of government where there is a separation

of powers should be limited to those questions capable of

judicial resolution and presented in an adversary context.”

Trs. of the Office of Hawaiian Affairs v. Yamasaki, 69 Haw. 154,

171, 737 P.2d 446, 456 (1987) (quoting Life of the Land v. Land

Use Comm’n, 63 Haw. 166, 171-72, 623 P.2d 431, 438 (1981)).                In

determining whether the political question doctrine should

apply, this court has applied the test set forth in Baker v.

Carr, 369 U.S. 186 (1962).      Nelson v. Hawaiian Homes Comm’n, 127

Hawaiʻi 185, 194, 277 P.3d 279, 288 (2012).

          Under the Baker test, a case involves a non-

justiciable question if any of the following circumstances

applies: (1) the issue is committed to another political

department; (2) there is a lack of “judicially discoverable and

manageable standards” for resolving the issue; (3) it is

impossible to decide the issue without “an initial policy

determination of a kind clearly for nonjudicial discretion”; (4)

the court cannot independently resolve the issue without

“expressing lack of respect due coordinate branches of

government”; (5) the issue requires the “unusual need for

unquestioning adherence to a political decision already made”;

                                    32
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



or (6) various departments may decide the issue differently,

leading to the “potentiality of embarrassment from multifarious

pronouncements.”    Id. (quoting Yamasaki, 69 Haw. at 170, 737
P.2d at 455).   “Unless any of [the applicable] formulations

[from the Baker test] is inextricable from the case at bar,

dismissal for nonjusticiability is unwarranted.”            Id.

          This court has also recognized that the political

question doctrine applies when an issue is clearly committed to

the legislative branch and when the legislature “remains

uncertain about the subject matter at issue or when resolution

of the uncertainty has already been committed to the

legislature.”   Id. at 196, 277 P.3d at 290.         However, where an

issue involves “textual interpretation, particularly

constitutional interpretation,” that issue is “generally

judicial fare.”    Id. at 197, 277 P.3d at 291.        Thus, this court

has concluded that “a court is to interpret constitutional

questions as long as there do not exist uncertainties

surrounding the subject matter that have been clearly committed

to another branch of government to resolve.”          Id.

          In this case, the constitutional question presented is

whether the City and County’s termination of frontloader refuse

collection services is prohibited by State constitutional merit

principles and civil service statutes.         This case does not

involve any of the circumstances set forth under the Baker test,

                                    33
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



but rather it concerns the “textual interpretation, particularly

constitutional interpretation” of Article XVI, Section 1 of the

Hawaiʻi Constitution and HRS §§ 76-77 and 46-33, which is

considered “generally judicial fare.”        Id.     Further, nothing

indicates that this issue is committed to the legislature or

that there are any uncertainties surrounding this issue.

          The budget decision-making of the City Council and the

Department’s decision to terminate frontloader refuse collection

services are not the equivalent of a legislative enactment.

That is, the actions of the City and County’s legislative and

executive branches alone cannot authorize privatization and

alter the civil service statutes.        Therefore, the issue

presented does not concern the separation of powers and

consequently is not a non-justiciable political question.

                         IV.      CONCLUSION

            Accordingly, under HRS § 76-77 and applying the

nature of services test, the frontloader refuse crew leader and

collector positions are within the civil service and governed by

merit principles under Article XVI, Section 1 of the Hawaiʻi

Constitution and HRS Chapters 76 and 77.           See Konno, 85 Hawaiʻi

at 74, 937 P.2d at 410.     Thus, the City and County’s decision to

terminate frontloader refuse collection services to the 181

properties violated constitutional merit principles and civil

service laws and deprived the civil service workers in this case
                                    34
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***



of the protections guaranteed in Article XVI, Section 1 and HRS

Chapters 76 and 77.     Because there is no genuine issue of

material fact presented and no non-justiciable political

question involved, the circuit court did not err in granting

partial summary judgment in favor of the Union as to the

asserted violations of merit principles in counts 1 and 2.

          Therefore, we affirm the circuit court’s February 26,

2015 “Order Granting Plaintiffs’ Motion for Partial Summary

Judgment Filed on February 20, 2015” and the February 26, 2015

“Order Granting in Part Defendants City and County of Honolulu,

Kirk W. Caldwell, Carolee C. Kubo, and Lori M.K. Kahikina’s

Motion to Certify Orders Granting Plaintiffs’ Motion Temporary

Restraining Order and for Preliminary Injunction and for Partial

Summary Judgment (Counts 1 and 2) and to Stay Proceedings

Pending Appeal.”    We also remand the case to the circuit court

for further proceedings consistent with this opinion.

Donna Y. L. Leong and                    /s/ Mark E. Recktenwald
Ernest H. Nomura
for petitioners                          /s/ Paula A. Nakayama

Herbert R. Takahashi and                 /s/ Richard W. Pollack
Rebecca L. Covert
for respondents                          /s/ Michael D. Wilson

Kimberly Tsumoto Guidry and              /s/ Colette Y. Garibaldi
Girard D. Lau
for amicus curiae,
State of Hawaiʻi




                                    35